DETAILED ACTION
Claims 1-3 are pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 5/13/2020 and 4/11/2021. This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action.

Drawings
The drawing submitted on 5/13/2020 are accepted

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0127628 to Rathod (hereafter referred to as Rathod) in view of U.S. Patent Application Publication Number 2013/0091252 to Pizzorni et al. (hereafter referred to as Pizzorni).
As per claim 1, Rathod teaches: 
A system for auditable policy-compliant processing and transporting of data, comprising: a computing device comprising a non-volatile storage device, a memory, and a processor; an authority database stored on the non-volatile storage device;  a network analyzer comprising a first plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the first plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to (Paragraph Numbers [0140]-[0141] teach the mass memory also stores program code and data. Mass memory further includes web server 356, data stores 358, and applications 350. Applications 350 are shown to include Dynamic & Accessible Actions Processor 352, Dynamic Actions associate Data Processor 354 and Social Graph, Search Engine & routing (Dynamic Actions Platform System) 355. Paragraph Number [0144] teaches applications 352 may include an Dynamic & Accessible Actions Processor 354. A Dynamic & Accessible Actions Processor may include program logic that performs actions in response to receiving Dynamic & Accessible Actions Link(s) and associate data or communication from provider(s) or sender(s) client device. These actions may include determining a set of responders including connected or related or selected users to solicit responses from, sending an Dynamic & Accessible Actions to the set of responders, or other actions 
monitor and collect computing device metadata comprising information about the hardware and software on the computing device; and send the computing device metadata to the ledger engine (Paragraph Number [0228] teaches providing interface to providers, developers, advertisers, creator users of dynamic & accessible action links for creating, generating, assigning, developing dynamic & accessible action links and associating metadata, reference link of one or more applications, services, objects, databases, lists, networks, groups, interfaces, multimedia data, and dynamic activities specific applications, services, commands, programming instructions, user actions, controls including menus, windows, lists, combo box and like, associate metadata, update profile, privacy settings, preferences, authentication information. In another embodiment Dynamic & Accessible Actions Server can creates dynamic & accessible action links on behalf of developers, providers, advertisers).
a data packet manager comprising a second plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the second plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to: (Paragraph Numbers [0140]-[0141] teach the mass memory also stores program code and data. Mass memory further includes web server 356, data stores 358, and applications 350. Applications 350 are shown to include Dynamic & Accessible Actions Processor 352, Dynamic Actions associate Data Processor 354 and Social Graph, Search Engine & routing (Dynamic Actions Platform System) 355. Paragraph Number [0144] teaches applications 352 may include an Dynamic & Accessible Actions Processor 354. A Dynamic & Accessible Actions Processor may include program logic that performs actions in response to receiving Dynamic & Accessible Actions Link(s) and associate data or communication from provider(s) or sender(s) client device. These actions may include determining a set of responders including connected or related or selected users to solicit responses from, sending an Dynamic & Accessible Actions to the set of responders, or other actions relating to processing Dynamic & Accessible Action Link(s), associate referenced objects, associate data. Paragraph Number [0145] teaches applications 350 may include a Dynamic Actions associate Data Processor 354. A Dynamic Actions associate Data Processor may include program logic that performs actions relating to receiving and processing communications or data related to interactions of user or connected users of users with dynamic & accessible actions. These actions may include receiving and collecting responses, user interaction data, associating advertising, applying validation, spam control, limits & presentation & privacy settings, preparing a Dynamic & 
a ledger engine comprising a third plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the third plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to (Paragraph Numbers [0140]-[0141] teach the mass memory also stores program code and data. Mass memory further includes web server 356, data stores 358, and applications 350. Applications 350 are shown to include Dynamic & Accessible Actions Processor 352, Dynamic Actions associate Data Processor 354 and Social Graph, Search Engine & routing (Dynamic Actions Platform System) 355. Paragraph Number [0144] teaches applications 352 may include an Dynamic & Accessible Actions Processor 354. A Dynamic & Accessible Actions Processor may include program logic that performs actions in response to receiving Dynamic & Accessible Actions Link(s) and associate data or communication from provider(s) or sender(s) client device. These actions may include determining a set of responders including connected or related or selected users to solicit responses from, sending an Dynamic & Accessible Actions to the set of responders, or other actions relating to processing Dynamic & Accessible Action Link(s), associate referenced objects, associate data. Paragraph Number [0145] teaches applications 350 may include a Dynamic Actions associate Data Processor 354. A Dynamic Actions associate Data Processor may include program logic that performs actions relating to receiving and processing communications or data related to interactions of user or connected users of users with dynamic & accessible actions. These actions may include receiving and 
receive the protocol data unit metadata; retrieve a regulatory guideline from the authority database pertaining to the protocol data unit based on the protocol data unit metadata (Paragraph Number [0172] teaches user can subscribe one or more dynamic & accessible action links based on selections of one or more sources, categories, keywords, privacy settings, rules, conditions, auto match making criteria based on preferences, user profile, user data, user actions, activities, transactions, behavior, status, triggering of events, interactions with providers profile, dynamic & accessible action links associate metadata, categories, keywords).
extract a rule from the regulatory guideline applicable to the protocol data unit based on the protocol data unit metadata; retrieve administrative metadata from the source of the protocol data unit, the administrative data comprising an access log; receive the computing device metadata (Paragraph Number [0064] teaches automatically and dynamically search, auto or manually match and determine activity associate dynamic actions based on user's privacy settings, preference, user inputs including details, commands, rules, instructions, selections, user data, user profile, user interacted or participants data and activity type metadata, select, filter, attach, detach, associate, purchase, order customized, select template and select or edit or update or customize from template or tags, select from suggested or auto match list provided by connected users of user including friends, friends of friends, part of social graph, providers, service 
store the protocol data unit metadata, the administrative metadata, the computing device metadata, and the rule on the non-volatile storage device (Paragraph Number [0121] teaches ads server 150 may have an associated ads database, which may be integrated or in communication with ads server 150. An ads database may store data pertaining to advertisement contents, constraints, and rules pertaining to the use of each advertisement. At least a portion of the data stored in ads server 150 may be specified by an advertiser. An advertiser may specify data describing the advertisement contents, constraints, and rules pertaining to the use of each advertisement).
a distributed computational graph engine comprising a fourth plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the fourth plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to (Paragraph Numbers [0140]-[0141] teach the mass memory also stores program code and data. Mass memory further includes web server 356, data stores 358, and applications 350. Applications 350 are shown to include Dynamic & Accessible Actions Processor 352, Dynamic Actions associate Data Processor 354 and Social Graph, Search Engine & 
create a distributed computational graph comprising vertices representing metadata attributes and edges representing mapped rules; retrieve the protocol data unit metadata, the administrative metadata, the computing device metadata, and the rule from the non-volatile storage; update the distributed computational graph with the protocol data unit metadata, the administrative metadata, the computing device metadata, and the rule from the non-volatile storage (Paragraph Numbers [0041]-[0046] teach managing 
store the distributed computational graph on the non-volatile storage device (Paragraph Number [0043] teaches maintaining in a database a plurality of connections in the social graph, where each connection represents a connection between two or more nodes in the social graph Paragraph Number [0044] teaches maintaining in a database information about one or more of the nodes, actions, transactions, communications, connections & interactions among nodes Paragraph Number [0161] teaches connections, or edges, between nodes on a social graph comprise both the relationships and the interests of the nodes. On a dynamic action network or social networking service, connections may be represented by objects. Thus, as used herein, information about connections are stored as the objects representing the connections. Connections, therefore, may be "enhanced" based on interactions between the connected nodes, in one embodiment, by updating the maintained information about the connections stored as an object in a database).
an automated planning service comprising a fifth plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the fifth plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to (Paragraph Numbers [0140]-[0141] teach the mass memory also stores program code and data. Mass memory further includes web server 356, data stores 358, and applications 350. Applications 350 are shown to include Dynamic & Accessible Actions Processor 352, Dynamic Actions associate Data Processor 354 and Social Graph, Search Engine & routing (Dynamic Actions Platform System) 355. Paragraph Number [0144] teaches applications 352 may include an Dynamic & Accessible Actions Processor 354. A Dynamic & Accessible 
Rathod teaches creating policy compliant pathways through analysis of metadata but does not explicitly teach tokenizing metadata in the system to prevent unauthorized use which is taught by the following citations from Pizzorni:
identify a protocol data unit on the network; amend the protocol data unit to allow enforcement of where computation or persistence of the protocol data unit occurs in the network (Paragraph Number [0712] teaches the CDS/ADS determines if the asset type is either RD (Reference Data) or ED (Entity Data). If the asset is one of these types, the CDS/ADS tasks the appropriate TAA to perform step 1910. In step 1910, the TAA 
tokenize the protocol data unit to provide security against unauthorized use (Paragraph Number [0740] teaches the SQL statements are examined to determine tokens for targeting. The `where` clause may contain column names that are accompanied by some binary operator with a literal string as the other operand. The configuration entry that specifies the Entity Data (ED) and/or Reference Data (RD) `where` clause can be assembled from the `where` clause by substituting the string literals with tokens. These tokens will later be replaced by the target asset adapter 1900. Existence of string literals indicates that the query should be part of an ED asset rather than a Reference Data asset. Paragraph Number [0752] teaches in an example, with the Service level agreement model, a service token may be added to all transfers. When a package needs to be transferred or processed, the service token is examined. If there are other packages that have a higher service token, those packages are transferred or processed before the lower level tokens or process on an environment with better resources).
extract protocol data unit metadata from the protocol data unit, the protocol data unit comprising a source and a destination; send the protocol data unit metadata to a ledger engine (Paragraph Number [0384] teaches a diagram illustrating the conceptual association of one or more system parts to one or more target nodes (e.g., nodes, clients, and other targets) using an engagement table. The association of a system part 100G with a target node 150G in an engagement table may facilitate the distribution of that system part 100G to the proper destination--the target node 150G. This association, also described as an "engagement", can take many embodiments. In its most simple embodiment, one system part 100G is engaged to one target node 150G (e.g., a computing device). In another embodiment, one system part 100G is engaged to more than one target node 150G. In another embodiment, many system parts 100G are engaged to one target node 150G. In another embodiment, many system parts 100G are engaged to many target computing devices 150G. (See also Paragraph Number [0541])).
receive an optimal pathway or rejection from the automated planning service; and when an optimal pathway is received, transmit the protocol data unit along the optimal pathway; and when a rejection is received, reject further transmission of the protocol data unit (Paragraph Number [0625] teaches when step 1560F performs the select operation on the VIEW_S9 view, the dependency chain implicit between the VIEWS may be traversed creating a single set operation when executed in an optimized relational database management system. Paragraph Number [0653] teaches the process 1600B starts by traversing an intermediate representation 2100C (below) of one or more parts 100F of a computer system created by the discovery process while applying one or more context rules 1610B to determine a context of the parts 100F. Processes for traversing graphs are well-known. For example, see well-known works by Prim, Kruskal, 
retrieve the distributed computational graph from the non-volatile storage device;  compute one or more policy compliant pathways for the protocol data unit to travel by running one or more graph traversal algorithms on the distributed computational graph (Paragraph Number [0625] teaches when step 1560F performs the select operation on the VIEW_S9 view, the dependency chain implicit between the VIEWS may be traversed creating a single set operation when executed in an optimized relational database management system. Paragraph Number [0653] teaches the process 1600B starts by traversing an intermediate representation 2100C (below) of one or more parts 100F of a computer system created by the discovery process while applying one or more context rules 1610B to determine a context of the parts 100F. Processes for traversing graphs are well-known. For example, see well-known works by Prim, Kruskal, Dijkstra, et. al. In step 1615B, the process 1600B determines if the context is a standard specified context).
identify an optimal pathway from the one or more policy compliant pathways; and send the optimal pathway to the data packet manager (Paragraph Number [0625] teaches when step 1560F performs the select operation on the VIEW_S9 view, the dependency chain implicit between the VIEWS may be traversed creating a single set operation when executed in an optimized relational database management system. Paragraph Number [0653] teaches the process 1600B starts by traversing an intermediate representation 2100C (below) of one or more parts 100F of a computer system created by the discovery process while applying one or more context rules 1610B to determine a context of the parts 100F. Processes for traversing graphs are well-known. For example, see well-
Both Rathod and Pizzorni are directed to providing cybersecurity and ensuring data flow is secure as it moves within a network. Rathod teaches creating policy compliant pathways through analysis of metadata. Pizzorni improves upon Rathod by teaching tokenizing metadata in the system to prevent unauthorized use. One of ordinary skill in the art would be motivated to further include tokenizing metadata in the system to prevent unauthorized use, to efficiently secure a network against unwanted or unauthorized intrusion..	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of creating policy compliant pathways through analysis of metadata in Rathod to further utilize tokenizing metadata in the system to prevent unauthorized use as disclosed in Pizzorni, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Rathod teaches:
A system for auditable policy-compliant processing and transporting of data, comprising: a network comprising a non-volatile storage device and a plurality of computing devices, each computing device being a node in the network and comprising a memory and a processor; an authority database stored on the non-volatile storage device; a network analyzer comprising a first plurality of programming instructions stored in the memory of, and operating on the processor of, one of the nodes in the network, wherein the first plurality of programming instructions, when operating on the processor of the node, cause the node to (Paragraph Numbers [0140]-[0141] teach the mass memory also stores program code and data. Mass memory further includes web server 356, data stores 358, and applications 350. Applications 350 are shown to include Dynamic & Accessible Actions Processor 352, Dynamic Actions associate Data Processor 354 and Social Graph, Search Engine & routing (Dynamic Actions Platform System) 355. Paragraph Number [0144] teaches applications 352 may include an Dynamic & Accessible Actions Processor 354. A Dynamic & Accessible Actions Processor may include program logic that performs actions in response to receiving Dynamic & Accessible Actions Link(s) and associate data or communication from provider(s) or sender(s) client device. These actions may include determining a set of responders including connected or related or selected users to solicit responses from, sending an Dynamic & Accessible Actions to the set of responders, or other actions relating to processing Dynamic & Accessible Action Link(s), associate referenced objects, associate data. Paragraph Number [0145] teaches applications 350 may include a Dynamic Actions associate Data Processor 354. A Dynamic Actions associate Data Processor may include program logic that performs actions relating to receiving and processing communications or data related to interactions of user or connected users of users with dynamic & accessible actions. These actions may include receiving and collecting responses, user interaction data, associating advertising, applying validation, spam control, limits & presentation & privacy settings, preparing a Dynamic & 
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 3, the claim recites a method that is substantially similar to the method performed by the system of claim 1 and is rejected for the same reasons put forth in regard to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624